Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3-8, 13-17 and 19-20 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Structure as recited in claim 14 is not shown by drawing.  
For example, claim 14 recites wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft.  Hollow stationary shaft 14 is solid shaft, and no wiring shown.  Shaft 14 does not show a hollow interior.  
Structure as recited in claim 15 is not shown by drawing.  
For example, claim 15 recites “said rotor being concentrically positioned about the stator such that the stator is enclosed between the rotor and an end of said housing”. Figures only show rotor 24 is radially outer of stator 22, and interposed between the housing 12 and the stator 22.  
Claim 15 further recites “wherein the rotor is operable to move a cooling flow through said hollow interior of said stationary shaft to cool said stator assembly and said rotor”.  Figures only show said stationary shaft 14, the rotor 24 is operable to move a cooling flow through fins 50.  Shaft 14 does not show a hollow interior.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  Examiner regards comma sign missing at the indicated locations.  Otherwise, meaning of paragraphs not clear.  Appropriate correction is required.
Claim 1: 
(1) “two interior stator element” is appeared typo-error of “two interior stator elements”. 

    PNG
    media_image1.png
    66
    503
    media_image1.png
    Greyscale

(2) sign (comma or semi-colon) missing. 

    PNG
    media_image2.png
    195
    534
    media_image2.png
    Greyscale

Claim 15: 

    PNG
    media_image3.png
    178
    533
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 13-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recite “a first stator end element; a second stator end element; and two interior stator element”.  These elements are vague and indefinite. 
The claims further recite “arranged generally parallel” as below. 
(Claim 1) each of said first stator end element, said second stator end element, and said two interior stator element being arranged generally parallel and having at least one claw pole tooth of said plurality of claw pole teeth, 
(Claim 15) each of said first stator end element, said second stator end element, and said at least one interior stator element being arranged generally parallel and having at least one claw pole tooth of said plurality of claw pole teeth, 
If said first stator end element, second stator end element, and interior stator element are indicating plates as in 36 and 38 (Fig. 3), these are arranged parallel in perpendicular direction to rotation axis A.  
If these elements are indicating claw pole teeth as in 32 (Fig. 3), these are arranged interleaved and parallel with respect to rotation axis A.  
If these elements are indicating both plates and claw pole teeth, it is complicated to clearly mean.  
Thus, the claims are vague and indefinite which are the structures a pointed by, and what does the said parallel mean. 

Claim 14 recites wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft.  
Specification describes [0039] “The wiring associated with the coil windings 42 and/or the drive unit 48 may be located within the hollow interior of the stationary shaft 14”.  The stationary shaft 14 is solid shaft, and no wiring shown.  Shaft 14 does not show a hollow interior.  It is vague and indefinite which feature in the disclosure being pointed out. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 14 recites wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft.  
Specification describes [0039] “The wiring associated with the coil windings 42 and/or the drive unit 48 may be located within the hollow interior of the stationary shaft 14”.  Per structure of the stator and size of stationary shaft 14 as shown, no wiring possible to locate inside.  Stator claw teeth must be also inside the hollow interior to locate the coil winding.  Ordinary skilled in the art would not be reasonably convey for the structure by disclosed information. 
Claim 15 recites “said stationary shaft having a hollow interior”; “said rotor being concentrically positioned about the stator such that the stator is enclosed between the rotor and an end of said housing”; and “wherein the rotor is operable to move a cooling flow through said hollow interior of said stationary shaft to cool said stator assembly and said rotor”.  
Specification describes this embodiment such that [0039] “The wiring associated with the coil windings 42 and/or the drive unit 48 may be located within the hollow interior of the stationary shaft 14”.  
The claim recitation requires (1) rotor is inside stator.  (2) stator has claw poles.   (3) cooling air moved by rotor (fins 50) flow through said hollow interior of said stationary shaft. (4) stator has coil windings (claim 20), that is located within the hollow interior of the stationary shaft 14.  No drawing shows the recited structure. 
Ordinary skilled in the art would not be reasonably conveyed for the structure. 

Claims 14-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Per reasons described in 112 (first - written description requirement), ordinary skilled in the art would not be capable of constructing the structure as disclosed by the applicant such that the wiring associated with the coil windings 42 and/or the drive unit 48 may be located within the hollow interior of the stationary shaft 14.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruendl et al (US 20100219711 A1).  
As for claim 1, Gruendl discloses a claw pole motor comprising: 
a rotor (14, Fig. 3) rotatable about an axis; and 
a stator assembly (12) including: 
a plurality of stator elements having a plurality of claw pole teeth (Fig. 4) such that when said plurality of stator elements is assembled, said plurality of claw pole teeth extend between a first end and a second end (axial ends, Fig. 3) of said stator assembly, 
the plurality of stator elements including: 
a first stator end element (right most core 30, Figs. 3-4); 
a second stator end element (left most core 30, Figs. 3-4); and 
two interior stator element (consider two inner cores 30 next to said first and second stator end elements) disposed between said first stator end element and said second stator end element, 
each of said first stator end element, said second stator end element, and said two interior stator element being arranged generally parallel (see 112 rejection, interpreted accordingly) and having at least one claw pole tooth (34, Fig. 4) of said plurality of claw pole teeth, 
wherein said two interior stator elements have a first planar surface (36 at one interior stator element, Fig. 4) and a second planar surface (36 at the other interior stator element) and 
the at least one claw pole tooth of the at least one said two interior stator elements extend beyond the first planar surface in a first direction and beyond the second planar surface in a second direction (claw teeth are directed to opposite each other, Fig. 4), and 
at least one coil winding (28, Fig. 3) positioned between said first stator end element and one of said two interior stator elements (consider one of 28 at right most as in Fig. 3); and 
a drive unit (one of 28 at middle, Fig. 3) embedded within said stator assembly between said two interior stator elements. 

As for claim 3, Gruendl discloses the claw pole motor of claim 1, wherein said first stator end element, said second stator end element, and at least one of said two interior stator elements are circumferentially staggered to one another about the axis (by preset pair same as the feature of the applicant, Figs. 3-5).
As for claim 4, Gruendl discloses the claw pole motor of claim 1, wherein said one or more claw pole teeth of said first stator end element, said second stator end element, and said at least one of said two interior stator elements are arranged in an intermeshing relationship (by preset pair same as the feature of the applicant).
As for claim 5, Gruendl discloses the claw pole motor of claim 1, wherein said at least one coil winding includes a first coil winding (28 at right most) and a second coil winding (28 at left most), wherein said first coil winding is positioned a between said first stator end element and said at least one interior stator element and said second coil winding is positioned between said at least one interior stator element and said second stator end element (Figs. 3-5).
As for claim 6, Gruendl discloses the claw pole motor of claim 5, wherein said first coil winding is positioned between said first stator end element and said first interior stator element and said second coil winding is positioned between said second interior stator element and said second stator end element (Figs. 3-5). 
As for claim 7, Gruendl discloses the claw pole motor of claim 1, wherein at least one of said plurality of stator elements includes a feature for retaining (28a, 28b, Fig. 5) said at least one coil winding.
As for claim 13, Gruendl discloses the pole motor of claim 1, wherein said plurality of claw pole teeth (34, Figs. 4-5) extend from a periphery (outer curved line) of said plurality of stator elements, and an outer diameter of said drive unit (said 28 at middle) is less than or substantially equal to an inner diameter defined by said plurality of claw pole teeth (Figs. 3, 5). 
 
Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhyu et al (US 20060192443 A1).    
As for claim 1, Rhyu discloses a claw pole motor comprising: 
a rotor (200, 310, 410) rotatable about an axis; and 
a stator assembly (from 350 to 450, Fig. 2) including: 
a plurality of stator elements having a plurality of claw pole teeth such that when said plurality of stator elements is assembled, said plurality of claw pole teeth extend between a first end and a second end of said stator assembly (axial ends of 350 and 450), 
the plurality of stator elements including: 
a first stator end element (350); 
a second stator end element (450); and 
two interior stator element (320, 420) disposed between said first stator end element and said second stator end element, 
each of said first stator end element, said second stator end element, and said two interior stator element being arranged generally parallel (see 112 rejection, interpreted accordingly) and having at least one claw pole tooth of said plurality of claw pole teeth (teeth between 350c, 450c; 322, 422), 
wherein said two interior stator elements have a first planar surface and a second planar surface (plate portions at center, Fig. 3) and 
the at least one claw pole tooth of the at least one said two interior stator elements extend beyond the first planar surface in a first direction and beyond the second planar surface in a second direction (Figs. 2-3), and 
at least one coil winding (330) positioned between said first stator end element (350) and one of said two interior stator elements; and 
a drive unit (500) embedded within said stator assembly between said two interior stator elements. 

As for claim 3, Rhyu discloses the claw pole motor of claim 1, wherein said first stator end element, said second stator end element, and at least one of said two interior stator elements are circumferentially staggered to one another about the axis (by preset pair same as the feature of the applicant).
As for claim 4, Rhyu discloses the claw pole motor of claim 1, wherein said one or more claw pole teeth of said first stator end element, said second stator end element, and said at least one of said two interior stator elements are arranged in an intermeshing relationship (by preset pair same as the feature of the applicant).
As for claim 5, Rhyu discloses the claw pole motor of claim 1, wherein said at least one coil winding includes a first coil winding (330) and a second coil winding (430), wherein said first coil winding is positioned a between said first stator end element and said at least one interior stator element and said second coil winding is positioned between said at least one interior stator element and said second stator end element (Figs. 1-2).
As for claim 6, Rhyu discloses the claw pole motor of claim 5, wherein said first coil winding is positioned between said first stator end element and said first interior stator element and said second coil winding is positioned between said second interior stator element and said second stator end element (Figs. 1-2). 
As for claim 7, Rhyu discloses the claw pole motor of claim 1, wherein at least one of said plurality of stator elements includes a feature for retaining (bobbin 340, 440) said at least one coil winding.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rhyu in view of NARA et al (US 20140125160 A1).  
As for claim 8, Rhyu discloses the claw pole motor of claim 7, wherein Rhyu is silent to explicitly disclose said feature (bobbin 340, 440) includes a cylindrical feature receivable within a central bore of said at least one coil winding.  It is well-known in the art (official notice).  As a reference, NARA shows (Fig. 3A) a bobbin (6a) a cylindrical feature (6a1) receivable within a central bore (as forming a cylindrical coil) of said at least one coil winding (5a). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of NARA with that of Rhyu for coil retaining. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gruendl et al (US 20100219711 A1).  
As for claim 14, Gruendl discloses the claw pole motor of claim 1, wherein said stator assembly is supported by a stationary shaft (tube portion 18, Figs. 2-3) and a hollow interior of said stationary shaft; but silent to explicitly disclose wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft.  However, coils 28 are connected to an electronic control unit 50 in the tubular housing [0035] (Fig. 3).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure wiring associated with said drive unit is arranged within a hollow interior of said stationary shaft to supply current to the coil of said drive unit.  
  
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KAVANAUGH (US 3508091 A) in view of Pal (US 20130076169 A1)  
As for claim 15, KAVANAUGH discloses a claw pole motor comprising:
a housing (11, 3, Figs. 1-2);
a stationary shaft (14) associated with said housing, said stationary shaft having
a hollow interior (Figs. 1-2);
a stator assembly (from 18-33) supported by said stationary shaft, said stator assembly including a plurality of stator elements having a plurality of claw pole teeth (Fig. 1) such that when said plurality of stator elements is assembled, said plurality of claw pole teeth extend between a first end and a second end (axial ends of 18 and 33) of said stator assembly, 
the plurality of stator elements including:
a first stator end element (18); 
a second stator end element (33); and 
at least one interior stator element (24) disposed between said first stator end element and said second stator end element, 
each of said first stator end element, said second stator end element, and said at least one interior stator element being arranged generally parallel (see 112 rejection, interpreted accordingly) and having at least one claw pole tooth of said plurality of claw pole teeth (26-28, 34), 
wherein the at least one interior stator element has a first planar surface and a second planar surface (left and right side surfaces of the plate portion 24) and 
said at least one claw pole tooth of said at least one interior stator element extends beyond the said first planar surface in a first direction and beyond said second planar surface in a second direction (Figs. 1-2); and 
a rotor (36, 38) rotatable about an axis, said rotor being concentrically positioned about the stator such that the stator is enclosed between the rotor (by right side plate) and an end of said housing (by plate 11).  
 KAVANAUGH failed to disclose wherein the rotor is operable to move a cooling flow through said hollow interior of said stationary shaft to cool said stator assembly and said rotor.
Pal disclose (Figs. 1-2) the rotor configured with fan 24 is operable to move a cooling flow (arrows) through said hollow interior of shaft 18) to cool said stator assembly and said rotor (abstract, etc.).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Pal with that of Pal by adding air flow passage in the hollow stationary shaft and cooling fins to cool said stator assembly and said rotor.

As for claim 16, KAVANAUGH as modified discloses the claw pole motor of claim 15, wherein Pal discloses said rotor includes a plurality of fins (24, Figs. 1-2) configured to force a flow of air into an interior of said housing as said rotor rotates about said axis.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Pal with that of Pal by adding air flow passage in the hollow stationary shaft and cooling fins to cool said stator assembly and said rotor.
As for claim 17, KAVANAUGH as modified discloses the claw pole motor of claim 15, wherein said stationary shaft (14) is a generally hollow and is arranged in fluid communication with an interior of said housing (as combined with Pal).
As for claim 19, KAVANAUGH as modified discloses the claw pole motor of claim 15, wherein said cooling flow is configured to flow through said plurality of stator elements (as combined with Pal).
As for claim 20, KAVANAUGH as modified discloses the claw pole motor of claim 15, wherein said stator assembly includes at least one of a coil winding (22, 31) and a drive unit (24) positioned between said plurality of stator elements.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Enomoto et al (US 20070145854 A1) – Claw pole machine
Devine (US 20040084977 A1) – hollow shaft cooling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834